DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 2021/0138071).
Regarding claims 1-16, Santos discloses silk-based products and related methods of use in a variety of applications.  Included are applications in the fields of medicine, veterinary medicine, agriculture, and material science (abstract). The term "silk-based product" or "SBP" refers to any compound, mixture, or other entity that is made up of or that is combined with processed silk. SBPs may include a variety of different formats suited for a variety of different applications.  Examples of SBP formats include, but are not limited to, fibers, nanofibers (para 0031). SBPs include scaffolds The processed silk scaffolds include silk fibers, nanofibers (para 0253). In some embodiments, processed silk scaffolds include other agents.  Such agents may include, but are not limited to, polymers, synthetic polymers, small molecules, therapeutics, proteins, peptides, hormones, enzymes, drugs, oxidants (para 0253). SBPs may be prepared and used as an ink during the 3D printing process (para 0256). SBPs may include ocular SBPs (para 0469), Ocular SBPs may include ocular therapeutic agents.  The ocular therapeutic agents may include any of those described herein.  In some embodiments, ocular therapeutic agents include one or more of processed silk, biological agents, small molecules, proteins (para 0470), SBPs may include ocular therapeutic agents at a concentration of from about 0.01% (w/w) to about 1% (w/w), from about 0.05% (w/w) to about 2% (w/v) [para 0470]. The SBPs may include a ratio of ocular therapeutic agent (by weight, volume, or concentration) to processed silk (by weight, volume, or concentration) of from about 0.001:1 to about 1:1, from about 0.005:1 to about 5:1, from about 0.01:1 to about 1:1 (para 0470). Ocular SBPs may have a pH from about 3 to about 10 (para 0476). Ocular SBPs may include silk fibroin.  The silk fibroin may be included at a concentration (w/w or w/v) of 0.01% to about 1%, from about 0.05% to about 2%, from about 0.1% to about 30%. SBPs may include a ratio of silk fibroin (by weight, volume, or concentration) to at least one excipient and/or ocular therapeutic agent (by weight, volume, or concentration) of from about 0.001:1 to about 1:1 (para 0476). SBPs may be or may be combined with thickening agents.  As used herein, the term "thickening agent" refers to a substance used to increase viscosity of another material, typically without altering any properties of the other material.  In some embodiments, SBP thickening agents may be used in paints, inks, explosives, cosmetics, foods, or beverages (para 0610). 
As Santos discloses Ocular SBPs have a pH from about 3 to about 10 and synthetic and/or natural polymers as presently claimed, it therefore would be obvious that composition comprising SBPs and polymer would intrinsically have the claimed pH. 
Alternatively, While there is no disclosure that the SBPs is an  ink for a 3D printing system as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. ink for 3D printing system, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Santos and further that the prior art structure which is a SBPs identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788